DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 Response to Arguments
Applicant’s remarks filed on 10/26/2022 have been fully considered, therefore, see the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 18 have been cancelled in response hereto
Claim[s] 19 – 37 are newly added claims and are addressed in the office action below. 
Regarding claim[s] 1, 4 that were provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1, 4 of co-pending Application No. 15/676044 (reference application), applicant’s cancellation of the claims is noted, therefore, the rejection is withdrawn. 
Regarding claim[s] 1, 3, 4, 7, 8, 9, 11, 12, 15 - 18 that were rejected under 35 U.S.C. 103 as being unpatentable over Chess et al. [US PAT # 7207065] in view of Holz et al. [US PGPUB # 2019/0163919], applicant’s cancellation of the claims is noted, therefore, the rejection is withdrawn.
Regarding claim[s] 2, 10 that were rejected under 35 U.S.C. 103 as being unpatentable over Chess et al. [US PAT # 7207065] in view of Holz et al. [US PGPUB # 2019/0163919] as applied to claim[s] 1 above, further in view of Davis [US PAT # 5844986], applicant’s cancellation of the claims is noted, therefore, the rejection is withdrawn.
Regarding claim[s] 5, 13 that were rejected under 35 U.S.C. 103 as being unpatentable over Chess et al. [US PAT # 7207065] in view of Holz et al. [US PGPUB # 2019/0163919] as applied to claim[s] 1 above, and further in view of Williams et al. [US PGPUB # 2014/0165204], applicant’s cancellation of the claims is noted, therefore, the rejection is withdrawn.
Double Patenting
Regarding claim[s] 19 – 37, NO rejection is warranted at time of filing the request for continued prosecution.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 19 – 23, 25, 26, 28 – 33, 35 - 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chess et al. [US PAT # 7207065] in view of Holz et al. [US PGPUB # 2019/0163919]
As per claim 19. Chess does teach a computer-based method for generating detection rules to detect security vulnerabilities in a target business-critical application computer system [col. 2, lines 46 – 50, Apart from the downsides inherent in the development tool landscape, software security requires specialized expertise in a constantly changing field. The problem is not just about finding technology to scan code, but includes creating and continually updating rules to detect these vulnerabilities], the method comprising:
identifying entry points at the target business-critical application computer system based on source code [col. 18, lines 4 – 8, The sensor insertion module 136 considers a variety of criteria. For example, the sensor insertion module has executable code to determine the types of attacks that the application might be susceptible to based on the source or executable code [i.e. applicant’s identifying entry points - source code] and the libraries being used.] installed at the target business-critical application computer system [col. 2, lines 60 – 67, and col. 3, lines 1 – 2, Finally, it is unlikely that software security can be accomplished by a single point solution. Similarly, it is unlikely that software security can be addressed solely at the developer level. Software security is largely a risk management problem. Addressing such a problem requires detailed information collected over time. It requires an approach that keeps software developers as productive as before, yet makes security metrics visible to management during development, testing and deployment. It requires an enterprise software-like solution for managers and organizations];
receiving a knowledge base of vulnerability primitives for each of the security vulnerabilities, wherein each of the vulnerability primitives [col. 4, lines 31 – 33, The security monitoring module 118 includes executable instructions to monitor the execution of software in order to identify security vulnerabilities. Then at Chess, col. 5, lines 8 – 16, A data flow analysis is then performed on the system model to identify security vulnerabilities 204. The analysis engine 124 may be used to implement this operation. The analysis engine 124 identifies possible execution paths through the program where user input can reach a dangerous function or construct. The analysis engine 124 invokes security development rules 123. Typically, the security development module 114 is deployed with a set of security development rules 123] comprises an indication of the software object subject to the security vulnerability [Chess, col. 20, lines 41 – 52, Another concept associated with the security monitoring module 118 is that of a transceiver 604. Transceivers 604 are arranged in a hierarchy and are responsible for transmitting events and EPRs. Sensors are a special class of transceiver (they generate events) and the director 622 is also a special type of transceiver. The hierarchy of transceivers is distributed across many systems, potentially across different processes [i.e. applicant’s from the extracted software objections] on the same system, and across many threads within a single application. Further of Chess, at col. 5, lines 23 – 26, The security vulnerabilities identified by the analysis engine 124 are reported [i.e. applicant’s statement or indication…object is vulnerable] to the user and related modules 206. The report generator 126 may be used to implement this operation];
determining, for the indicated software object and based on the identified entry points, one or more first entry points [Figure #5, and col. 17, lines 61 – 67 and col. 18, lines 1 – 2, Thus, for example, security vulnerabilities identified in related programs or operations are identified [i.e. applicant’s first or second entry points], this information is used to assess whether similar problems are occurring during the execution of a local programs [i.e. applicant’s software object[s]]];
determining, for each of the correlated software objects and based on the identified entry points for each of the correlated software objects, one or more second entry points [Figure #5, and col. 17, lines 61 – 67 and col. 18, lines 1 – 2, Thus, for example, security vulnerabilities identified in related programs or operations are identified [i.e. applicant’s first or second entry points], this information is used to assess whether similar problems are occurring during the execution of a local programs [i.e. applicant’s software object[s]]];
generating one or more detection rules for causing an alert to be triggered for each of the vulnerability primitives [col. 16, lines 30 – 39, Now that the security development module 114 is fully described, attention turns to the security test module 116. The security test module 116 includes executable code to dynamically test applications for vulnerabilities, verify the existence of known weaknesses, and automatically generate test cases that work within existing tools. As previously indicated, the security test module 116 may be implemented with an attack manager module 128, an attack database 130, security test rules 131, a fault injection module 132, and a test report generator 134];
triggering the alert upon access to each of the determined one or more first entry points, wherein the alert identifies both the indicated software object and the correlated software objects as vulnerable [Figure #5, and col. 17, lines 61 – 67 and col. 18, lines 1 – 2, Thus, for example, security vulnerabilities identified in related programs or operations are identified [i.e. applicant’s first or second entry points], this information is used to assess whether similar problems are occurring during the execution of a local programs [i.e. applicant’s software object[s]]. Thus, the security monitoring module 118 may be implemented to rely upon a large set of behaviors and circumstances. Alerts 514 [i.e. applicant’s alert] may be exchanged between the local monitoring analysis module 506 and the global monitoring analysis module 510.]; and
triggering the alert upon access to each of the determined one or more second entry points, wherein the alert identifies both the indicated software object and the correlated software objects as vulnerable [Figure #5, and col. 17, lines 61 – 67 and col. 18, lines 1 – 2, Thus, for example, security vulnerabilities identified in related programs or operations are identified [i.e. applicant’s first or second entry points], this information is used to assess whether similar problems are occurring during the execution of a local programs [i.e. applicant’s software object[s]]. Thus, the security monitoring module 118 may be implemented to rely upon a large set of behaviors and circumstances. Alerts 514 [i.e. applicant’s alert] may be exchanged between the local monitoring analysis module 506 and the global monitoring analysis module 510.].
	Chess does not teach clearly the claim limitations of: 
“establishing a graphical user interface (GUI) that graphically represents software objects extracted from the source code of the target business-critical application computer system, wherein the GUI displays the software objects as nodes and relationships between each of the software objects as connections between the nodes;”
“correlating, for each of the vulnerability primitives, the indicated software object with software objects connected to the indicated software object based on the connections between the nodes displayed on the GUI, wherein each node connected to the indicated software object is a correlated software object.”
	However, Holz does teach “establishing a graphical user interface (GUI) that graphically represents software objects extracted from the source code of the target business-critical application computer system, wherein the GUI displays the software objects as nodes and relationships between each of the software objects as connections between the nodes [Holz, Figure # 4A and paragraph 0039, lines 1 – 15, With regard to embodiments in which a graphical user interface (GUI) output is provided, and through which a user may interact to obtain information about security vulnerabilities [i.e. applicant’s establishing a graphical user interface (GUI)….graphically represents software objects extracted from the source code of target business-critical application], various GUI views may be presented for representing information about security vulnerabilities across a plurality of applications and/or projects, organizations, and the like. For example, in some views, a graphical/textual representation of the security vulnerability and the various applications in which the security vulnerability has been detected across multiple application development teams, code authors, organizations, consumers, and the like [i.e. applicant’s relationships between each software objects as connections between nodes], may be generated along with information about the source code portions, e.g., routines, methods, sub-routines, etc., in which the security vulnerability is found and which may be replicated in these various applications, may be provided.];”
“correlating, for each of the vulnerability primitives, the indicated software object with software objects connected to the indicated software object based on the connections between the nodes displayed on the GUI, wherein each node connected to the indicated software object is a correlated software object [Holz, paragraph 0009, In one illustrative embodiment, a method is provided, in a data processing system, for correlating security vulnerability detection across multiple applications. The method comprises performing, by the data processing system, a security vulnerability analysis of first source code of a first application [i.e. applicant’s first software object], and identifying, by the data processing system, based on results of the security vulnerability analysis, a security vulnerability in a first portion of the first source code. The method further comprises associating, by the data processing system, characteristics of the security vulnerability with the first portion, and correlating, by the data processing system, the characteristics of the security vulnerability with second source code of a second application [i.e. applicant’s second software object] based on the association of the characteristics of the security vulnerability with the first portion. In addition, the method comprises generating, by the data processing system, an output to a computing device of a consumer or contributor associated with the second source code identifying a presence of the security vulnerability in the second source code based on the correlation. The method advantageously provides correlation of security vulnerabilities across multiple source codes based on the detection of the security vulnerability in a first portion of a first source code.
Then at paragraph 0101, lines 1 – 7 of Holz, With regard to embodiments in which a graphical user interface (GUI) output 380 is provided, and through which a user may interact to obtain information about security vulnerabilities, various GUI views may be presented for representing information about security vulnerabilities across a plurality of applications [i.e. applicant’s correlating the vulnerability primitive against information in the graphical-style database] and/or projects, organizations [i.e. applicant’s business critical application[s]], and the like.
Where further of Holz, at paragraph: 0014, In one or more illustrative embodiments, the output includes a graphical user interface in which security vulnerabilities in source code across an enterprise are depicted based on the bundling of the entries in the security vulnerability cataloging system [i.e. applicant’s graphical style database]. In some illustrative embodiments, the output includes a graphical user interface in which at least one of a plurality of consumers or contributors that are associated with a same or similar security vulnerability are depicted based on the bundling of entries in the security vulnerability cataloging system [i.e. applicant’s relationships…]. In still other illustrative embodiments, the output includes a graphical user interface in which, for a specified consumer or contributor, all of the security vulnerabilities associated with the specified consumer or contributor are depicted based on the bundling of entries in the security vulnerability cataloging system. Moreover, with some illustrative embodiments, the output comprises a graphical user interface in which, for a specific source code, all of the security vulnerabilities associated with at least one of consumers or contributors associated with the specific source code, are depicted based on the bundling of entries in the security vulnerability cataloging system. Advantageously, these various outputs provide different views of the identified security vulnerabilities of source codes as well as their effects across multiple applications, consumers, and contributors].”
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chess and Holz in order for the monitoring of source code for vulnerabilities of Chess to include an application scanner that uses a source code repository and management database to find and catalog vulnerabilities found in source code across multiple different applications of Holz. This would allow for the monitoring of multiple different types of application source codes across multiple different network devices. See paragraph 0012 of Holz. 
As per claim 20. Chess as modified does teach the method of claim 19, wherein the software objects comprise software functions [Holz, Figure # 4A and paragraph: 0029, lines 1 – 2, The illustrative embodiments provide mechanisms for automatically scanning code for a plurality of applications and identifying a security vulnerability in the source code of an application component of one of those applications. The security vulnerability is associated with the application component, e.g., the portion of source code, such as a function [i.e. applicant’s software object comprises functions], class, method, routine, sub-routine, or the like].
As per claim 21. Chess as modified does teach the method of claim 20, wherein the correlating comprises identifying a connection whenever one of the functions calls one of the software objects [Holz, Figure # 1 and paragraph: 0069, The code vulnerability analysis system 124 provides one or more code analyzers, such as application scanners (e.g., IBM Security AppScan™) which scans code of an application and identifies any instances of potential security vulnerabilities that may be present in the source code. The analyzers analyze various aspects of the source code or apply different techniques for analyzing the source code to identify coding techniques, parameter usage, code patterns, function calls, and other known security vulnerability patterns that may represent vulnerabilities that an attacker may exploit to undermine the security of a computing system implementing the source code. The code vulnerability analysis system 124 may generate characteristic information regarding each of the security vulnerabilities found in the source code of an application analyzed by the code vulnerability analysis system 124. In generating characteristic information regarding the security vulnerabilities, the code vulnerability analysis system 124 generates information include the name of the security vulnerability, the name of the function, method, class, routine, etc., in which the security vulnerability is found, the calling routine, method, or the like, the input/output parameters, a CVE # if possible, and the like. The particular characteristics that are generated depends on the type of code vulnerability analysis mechanisms implemented, such as which application scanners are employed. One or more of these characteristics may be utilized to generate a fingerprint for the security vulnerability which may be used to track other portions of code that may include the same security vulnerability, e.g., a hash or string that is representative of the security vulnerability.].
As per claim 22. Chess as modified does teach the method of claim 19, further comprising:
creating a knowledge base of the generated one or more of the detection rules [Holz, paragraph: 0070, The vulnerability correlation logic 126 correlates the consumer/contributor information for source code generated and maintained in data structures of the SCRAM system 122 with the security vulnerabilities found by the code vulnerability analysis system such that the contributors/consumers of source code in which there are security vulnerabilities may be identified.].
As per claim 23. Chess as modified does teach the method of claim 19, further comprising:
creating a knowledge base of the identified vulnerability primitives [Holz, paragraph: 0070, The vulnerability correlation logic 126 may generate a vulnerable code report data structures that includes the correlated information. This correlated information in the vulnerable code report data structure may be provided to the repository vulnerability cataloging system 128 which amalgamates the vulnerable code report data structure information for the same code security vulnerabilities such that for each security vulnerability a listing of the contributors and consumers of source code implementing the portions of code having the security vulnerabilities may be maintained in a repository vulnerability catalog by the repository vulnerability cataloging system 128. Security vulnerability characteristic information may also be maintained in the entries of the repository.].
As per claim 25. Chess as modified does teach the method of claim 19, wherein the security vulnerabilities are bugs or features of the target business-critical application computer system that expose the target business-critical application computer system to possible attack, or flaws in the target business-critical application computer system's security [Holz, Figure # 4A and paragraph 0039, lines 1 – 15, With regard to embodiments in which a graphical user interface (GUI) output is provided, and through which a user may interact to obtain information about security vulnerabilities, various GUI views may be presented for representing information about security vulnerabilities across a plurality of applications and/or projects, organizations, and the like].
As per claim 26. Chess as modified does teach the method of claim 19, wherein the GUI comprises a graphical- style database [Holz, Figure # 4A and paragraph 0039, lines 1 – 15, For example, in some views, a graphical/textual representation of the security vulnerability and the various applications in which the security vulnerability has been detected across multiple application development teams, code authors, organizations, consumers, and the like, may be generated along with information about the source code portions, e.g., routines, methods, sub-routines, etc., in which the security vulnerability is found and which may be replicated in these various applications, may be provided.].
As per claim 28. Chess does teach the method of claim 19, further comprising:
taking corrective measures to address the corresponding security vulnerability in response to the one or more of the detection rules being addressed [Chess, Figure # 5, and col. 18, lines 45 – 51, FIG. 5 illustrates the operation of the security monitoring module 118. In particular, FIG. 5 illustrates a block of executing code with sensors 500. The sensors within the executing code generate security events 502, which are applied to the monitoring analysis module 138. The monitoring analysis module 138 generates counter-measure commands 504].
As per system claim 29 that includes the same or similar claim limitations as method claim 19, and is similarly rejected. 
***The examiner notes that applicant’s recited “a computer-based entry point finder (EPF) running at the target business-critical application computer system and configured to:,” is taught by the prior art of Holz at paragraph: 0009, The method further comprises associating, by the data processing system [i.e. applicant’s computer based EPF], characteristics of the security vulnerability with the first portion, and correlating, by the data processing system, the characteristics of the security vulnerability with second source code [i.e. applicant’s an entry points] of a second application. 
As per system claim 30 that includes the same or similar claim limitations as method claim 20, and is similarly rejected. 

As per system claim 31 that includes the same or similar claim limitations as method claim 21, and is similarly rejected. 

As per system claim 32 that includes the same or similar claim limitations as method claim 22, and is similarly rejected. 

As per system claim 33 that includes the same or similar claim limitations as method claim 23, and is similarly rejected. 

As per system claim 35 that includes the same or similar claim limitations as method claim 25, and is similarly rejected. 

As per system claim 36 that includes the same or similar claim limitations as method claim 28, and is similarly rejected. 

As per claim 37. Chess does teach the computer-based system of claim 29, wherein the vulnerability primitive further comprises raw material for producing a detection rule for a corresponding vulnerability [Chess, Figure # 4, and col. 17, lines 39 - 44, The results may then be reported using the monitoring report generator 140. Alternately or additionally, the results may be fed back to the sensor insertion module 136 to refine the sensor insertion process and to otherwise modify the behavior of the application (operation 400 of FIG. 4)].
Claim[s] 24, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chess et al. [US PAT # 7207065] in view of Holz et al. [US PGPUB # 2019/0163919] as applied to claim[s] 19 above, further in view of Davis [US PAT # 5844986]
As per claim 24. Chess and Holz do teach what is taught in the rejection of claim 19 above. 
Chess and Holz do not clearly teach the method of claim 19, wherein the indicated software object is vulnerable and more difficult to detect than the correlated software objects in the target business-critical application computer system.
However, Davis does teach the method of claim 19, wherein the indicated software object is vulnerable and more difficult to detect than the correlated software objects in the target business-critical application computer system [col. 1, lines 45 – 62, With no security protection, conventional computer architectures implemented with BIOS [i.e. applicant’s first software object] flash memories are vulnerable [i.e. applicant’s vulnerable] to many kinds of intrusive attacks, such as a virus attacks. In a typical virus attack, the virus code executes a code sequence to modify the BIOS flash memory. The code in BIOS flash memory, having no protection, is corrupted and the destructive effects may become effective immediately, when the system is booted up the next time, or when certain conditions or events have occurred. The infected code may further propagate to other areas of the BIOS code or the operating system kernel [i.e. applicant’s second software object]. Because the BIOS is the first program code to execute when the computer system is "powered up", prior to any system or network virus scanning software, detection and eradication of a BIOS-based virus is extremely difficult [i.e. applicant’s ….and more difficult to detect]. The BIOS-based virus can "hide its tracks" from such scanning software, effectively becoming invisible.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chess as modified and Davis in order for the monitoring of source code for vulnerabilities of program operating on a terminal computer of Chess as modified to include basic input output system [BIOS] authentication and validation capability in the terminal computer of Davis. This would allow for the monitoring of the terminal computer BIOS machine code upon startup of the terminal computer for malicious computer code lurking in the BIOS. See col. 1, lines 63 – 67 and col. 2, lines1 – 8 of Davis. 
As per system claim 34 that includes the same or similar claim limitations as method claim 24, and is similarly rejected.  

Claim[s] 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chess et al. [US PAT # 7207065] in view of Holz et al. [US PGPUB # 2019/0163919] as applied to claim[s] 19 above, and further in view of Williams et al. [US PGPUB # 2014/0165204]
As per claim 27. Chess and Holz do teach what is taught in the rejection of claim 19 above. 
Although, Holz does teach, respectively, the method of claim 19, further comprising:
storing the extracted software objects in a computer-based search platform [Holz, paragraph 0012, lines 1 – 8, In one or more illustrative embodiments, the SCRAM system may store entries for a plurality of source codes, each source code being mapped to contributor information identifying individual persons or organizations that contributed to the creation of the source code, and consumer information identifying individual persons or organizations that utilize the source code in one or more applications implemented by the consumer];
finding relationships between the extracted software objects that are stored in the computer-based search platform [Holz, Figure # 4A and paragraph 0039, lines 1 – 15, For example, in some views, a graphical/textual representation of the security vulnerability and the various applications in which the security vulnerability has been detected across multiple application development teams, code authors, organizations, consumers, and the like, may be generated along with information about the source code portions, e.g., routines, methods, sub-routines, etc., in which the security vulnerability is found and which may be replicated in these various applications, may be provided]; and
creating the GUI based on the relationships found [Holz, Figure # 4A and paragraph 0039, lines 1 – 15, With regard to embodiments in which a graphical user interface (GUI) output is provided, and through which a user may interact to obtain information about security vulnerabilities, various GUI views may be presented for representing information about security vulnerabilities across a plurality of applications and/or projects, organizations, and the like. For example, in some views, a graphical/textual representation of the security vulnerability and the various applications in which the security vulnerability has been detected across multiple application development teams, code authors, organizations, consumers, and the like, may be generated along with information about the source code portions, e.g., routines, methods, sub-routines, etc., in which the security vulnerability is found and which may be replicated in these various applications, may be provided].
Chess and Holz do not teach clearly the claim limitation of “extracting a plurality of software objects from the target business-critical application computer system.”
However, Williams does teach extracting a plurality of software objects from the target business-critical application computer system [paragraph 0033, lines 1 – 9, The vulnerability detection system 200 inserts software sensors [i.e. applicant’s one or more worker modules] into each of the methods designated by the events in the security rules--a process referred to as "instrumentation." During execution of the application 230, each inserted sensor generates data that is collected and analyzed [i.e. applicant’s extracting with one or more worker modules] by the tracking module 240 whenever the instrumented method is invoked. This collected data, referred to as an "event indicator" is essentially a snapshot of data associated with the method instrumented for a particular event];
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chess as modified with Williams in order for the monitoring of vulnerabilities of source code of Chess as modified to include a vulnerability detection system that incorporates software sensors into the source code for detection of vulnerabilities of the source code of the application of Williams. This would allow for the monitoring of multiple types of application source codes across network devices applications code. See paragraph 0004, lines 1 – 5 of Williams.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bishop, III et al., who does teach enhanced network security based on inter-application data flows. A computing platform may monitor, via application programming interfaces, data transmissions between applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434